


Exhibit 10.1
 




FIRST AMENDMENT TO
AMENDED AND RESTATED ADVISORY AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT (the
“Amendment”), dated October 6, 2014, is between Resource Real Estate Opportunity
REIT II, Inc., a Maryland corporation (the “Company”), and Resource Real Estate
Opportunity Advisor II, LLC, a Delaware limited liability company (the
“Advisor”).
WHEREAS, the Company and the Advisor previously entered that certain Amended and
Restated Advisory Agreement dated January 9, 2014 (the “Agreement”).
    WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company to not pay any internalization fee to the
Advisor or any of its affiliates if the Company internalizes its management.
WHEREAS, the Advisor has agreed to amend the Agreement to reflect this policy in
consideration for the Company agreeing that it will not solicit the employees of
the Advisor or its affiliates during the term of the Agreement and for the one
year period thereafter.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties
hereto, intending to be legally bound hereby, do hereby agree as follows:
1.Defined Terms. Any term used herein that is not otherwise defined herein shall
have the meaning ascribed to such term as provided in the Agreement.
2.Amendment to Article 8. Article 8, Section 8.06 of the Agreement is hereby
deleted in its entirety and replaced with the following:
8.06 Limitations on an Internalization Transaction. The Company may not acquire
the Advisor or an Affiliate thereof in order to become self-managed, whether by
means of a merger, stock acquisition, or asset purchase (an “Internalization
Transaction”) unless the Advisor agrees to proceed with an Internalization
Transaction without the payment of any internalization fee or other
consideration by the Company, whether in the form of a cash payment or in the
form of stock, warrants or options.
3.Amendment to Article 11. Article 11 of the Agreement is hereby amended by
adding Section 11.04, as follows:
11.04. Non-Solicitation. During the period commencing on the date on which the
First Amendment to this Agreement is entered into and ending one year following
the termination of this Agreement, the Company shall not, without the Advisor’s
prior written consent, directly or indirectly, (i) solicit or encourage any
person to leave the employment or other service of the Advisor or its affiliates
or (ii) hire, on behalf of the Company or any other person or entity, any person
who has left the employment within the one year period following the termination
of that person’s employment with the Advisor or its affiliates. During the
period commencing on the date hereof through and ending one year following the
termination of this Agreement, the Company shall not, whether for its own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the relationship of the
Advisor or it affiliates with, or endeavor to entice away from the Advisor or
its affiliates, any person who during the term of the Agreement is, or during
the preceding one-year period was, a customer of the Advisor or its affiliates.






--------------------------------------------------------------------------------




4.Continuing Effect. Except as otherwise set forth in this Amendment, the terms
of the Agreement shall continue in full force and effect and shall not be deemed
to have otherwise been amended, modified, revised or altered.
5.Counterparts. The parties agree that this Amendment has been or may be
executed in several counterparts, each of which shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
 
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.
 
 
 
 
By:
/s/ Alan F. Feldman
 
 
Alan F. Feldman, Chief Executive Officer
 
 
 
 
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY ADVISOR II, LLC
 
 
 
 
By:
/s/ Kevin M. Finkel
 
 
Kevin M. Finkel, President





















































2


